UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1918



ERIC AWA AKENJI,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-291-119)


Submitted:   June 21, 2006                 Decided:   July 24, 2006


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Patrick G. Tzeuton, Silver Spring, Maryland, for Petitioner. Rod
J. Rosenstein, United States Attorney, Tonya K. Kowitz, Assistant
United States Attorney, Baltimore, Maryland, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Eric Awa Akenji, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) affirming without opinion the immigration judge’s

order denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture.

          To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”     INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).   We have reviewed the evidence of record and

conclude that Akenji fails to show that the evidence compels a

contrary result.   Accordingly, we cannot grant the relief that he

seeks.

          Additionally, we uphold the immigration judge’s denial of

Akenji’s request for withholding of removal.    “Because the burden

of proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).    Because Akenji fails to show that

he is eligible for asylum, he cannot meet the higher standard for

withholding of removal.




                                 - 2 -
          We also find that Akenji fails to meet the standard for

relief under the Convention Against Torture.            To obtain such

relief, an applicant must establish that “it is more likely than

not that he or she would be tortured if removed to the proposed

country of removal.”     8 C.F.R. § 1208.16(c)(2) (2004).        We find

that Akenji fails to make the requisite showing.

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -